Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Oath/Declaration
3.	Oath/Declaration as file 03/23/2022 is noted by the Examiner.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 1 is directed to “…determining a probe point, in a circuit design, for determining effective resistance between the probe point and ground, wherein the probe point is on an electrostatic discharge (ESD) path in the circuit design; determining voltage between the probe point and the ground; comparing, by a processing device, a resistance value of the ESD path determined based on a predefined electric current value at a source point and the measured voltage, with a target resistance value range…”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “…reporting a violation upon determining that the determined resistance value of the ESD path is outside the target resistance value range.” are data collection and an extra-solution activity that is simply the outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 1 is Ineligible due to the following analysis:
1.1)	Step 1 (Statutory Category): Claim 1 is directed to a method, therefore, it is directed to a statutory category, i.e., a method (Step 1: YES).
1.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 1 recites: “…determining a probe point, in a circuit design, for determining effective resistance between the probe point and ground, wherein the probe point is on an electrostatic discharge (ESD) path in the circuit design; determining voltage between the probe point and the ground; comparing, by a processing device, a resistance value of the ESD path determined based on a predefined electric current value at a source point and the measured voltage, with a target resistance value range…”, which are mathematical-calculations and/or mental process. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 1 do not claim a particular machine in which the judicial-exception/abstract-idea is implemented and/or integrated, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use. Furthermore, using the mathematical-calculations and/or mental process is/are is a very broad, which could be applied in many different technological environments, industries or fields of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
1.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 1 recites the additional element(s) “…reporting a violation upon determining that the determined resistance value of the ESD path is outside the target resistance value range.”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors for acquiring data, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).

6.	Claims 2-7 are also rejected under 35 U.S.C. 101 as they further limit rejected claim 1.
7.	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. Claim 8 is directed to “…determine a probe point, in a circuit design, for determining effective resistance between the probe point and ground, wherein the probe point is on an electrostatic discharge (ESD) path in the circuit design; determine voltage between the probe point and the ground; compare a resistance value of the ESD path, determined based on a predefined electric current value at a source point and the measured voltage, with a target resistance value range…”, which are mathematical-calculations and/or mental process perform by a processor. The additional elements “…a memory storing instructions; and a processor, coupled with the memory and to execute the instructions… and report a violation upon determining that the determined resistance value of the ESD path is outside the target resistance value range.” are data collection and an extra-solution activity that is simply the outputting the result of the mathematical-calculations, which both elements simply include routine and conventional structures previously known to the pertinent industry that serve to generate the data to be processed by implementing the idea on a computer, and/or recitation of generic computer structure and also serve to perform generic computer functions that are well-understood routine, and conventional activities previously known to the pertinent industry.
Claim 8 is Ineligible due to the following analysis:
1.1)	Step 1 (Statutory Category): Claim 8 is directed to a system, therefore, it is directed to a statutory category, i.e., a system (Step 1: YES).
1.2)	Step 2A, Prong-1 (the claim is evaluated to determine whether it is directed to a judicial-exception/abstract-idea): Claim 8 recites: “…determine a probe point, in a circuit design, for determining effective resistance between the probe point and ground, wherein the probe point is on an electrostatic discharge (ESD) path in the circuit design; determine voltage between the probe point and the ground; compare a resistance value of the ESD path, determined based on a predefined electric current value at a source point and the measured voltage, with a target resistance value range…”, which are mathematical-calculations and/or mental process. Therefore, it is directed to a judicial exception/abstract-idea (Step 2A, Prong-1: YES). 
Step 2A, Prong-2 (the claim is evaluated to determine whether the judicial-exception/abstract-idea is integrated into a Practical Application): Claim 8 do not claim a particular machine in which the judicial-exception/abstract-idea is implemented and/or integrated, and do not claim any transformation of a particular article to a different state in which the judicial exception/abstract-idea is implemented and/or integrated. Furthermore, it does not provide any particular context, thus, do not belong to a particular technological environment, industry or field of use. Furthermore, using the mathematical-calculations and/or mental process is/are is a very broad, which could be applied in many different technological environments, industries or fields of use. Consequently, the claimed mathematical-calculations and/or mental process above are not integrated into a practical application and/or apply, rely on, or use to an additional element or elements in a manner that imposes a meaningful limit on the mathematical-calculations and/or mental process, thus, monopolizing the mathematical-calculations and/or mental process in variety of technologies (Step 2A, Prong-2: NO, because there is no integration of the judicial exception/abstract-idea into a practical application).
1.3)	Step 2B (the claim is evaluated to determine whether recites additional elements that amount to an inventive concept, or also, the additional elements are significantly more than the recited the judicial-exception/abstract-idea): Claim 8 recites the additional element(s) “…a memory storing instructions; and a processor, coupled with the memory and to execute the instructions… and report a violation upon determining that the determined resistance value of the ESD path is outside the target resistance value range.”, which are/is simply routine and conventional structure(s) previously known to the pertinent industry that includes microprocessors for acquiring data, which fall in the category of data collection and extra-solution activity. Therefore, the claim does not include additional element(s) significantly more, or, does not amount to more than the judicial-exception/abstract-idea itself and the claim is not patent eligible (Step 2B: NO).
8.	Claims 9-14 are also rejected under 35 U.S.C. 101 as they further limit rejected claim 8.
9.	Please make the proper correction.
REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance (As long as Applicant is able to overcome the 35 U.S.C. 101 rejections of Claims 1 and 8 disclosed earlier in the Office Action):
11.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…for determining effective resistance between the probe point and ground, wherein the probe point is on an electrostatic discharge (ESD) path in the circuit design; determining voltage between the probe point and the ground; comparing, by a processing device, a resistance value of the ESD path determined based on a predefined electric current value at a source point and the measured voltage, with a target resistance value range; and reporting a violation upon determining that the determined resistance value of the ESD path is outside the target resistance value range.”
12.	Claims 2-7 are also allowed as they further limit allowed claim 1.
13.	Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“…a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to: determine a probe point, in a circuit design, for determining effective resistance between the probe point and ground, wherein the probe point is on an electrostatic discharge (ESD) path in the circuit design; determine voltage between the probe point and the ground; compare a resistance value of the ESD path, determined based on a predefined electric current value at a source point and the measured voltage, with a target resistance value range; and report a violation upon determining that the determined resistance value of the ESD path is outside the target resistance value range.”
14.	Claims 9-14 are also allowed as they further limit allowed claim 8.
15.	Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 15,
“…determining a probe point, in a circuit design, for determining effective resistance between the probe point and ground, wherein the probe point is on an electrostatic discharge (ESD) path in the circuit design; sourcing electrical current through a source point in the ESD path; determining voltage between the probe point and the ground; comparing a resistance value of the ESD path, determined based on a predefined electric current value at a source point and the measured voltage, with a target resistance value range; and reporting a violation upon determining that the determined resistance value of the ESD path is outside the target resistance value range.”
16.	Claims 16-20 are also allowed as they further limit allowed claim 15.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. US 2019/0354654 - The method involves identifying probe location candidates for parasitic extraction from geometric elements on a probe layer, where the probe layer is a physical layer of a layout design for a circuit design predetermined for placing target probes, the probe location candidates are geometric elements on the probe layer within a boundary of an area with predetermined size or distance from the original probe location less than predetermined value.
Srinivasan et al. US 2018/0218101 - The media includes computer-executable instructions for causing the processors (111) to identify electrostatic discharge (ESD) protection devices and input/output (I/O) circuitry in a circuit design, in which the circuit design has a netlist and a layout design.
Abou-Khalil et al. US 2014/0033519 - The system has a controller causing a high-voltage power supply to selectively apply electrical current to a wiring path to physically alter a portion of the wiring path such that electrical resistance of the wiring path following selective application of electrical current is less than or equal to a target electrical resistance value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858